COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-11-00171-CV


ROBERT J. ARCHER, BOBBY                                         APPELLANTS
ARCHER ENTERPRISES, INC.,
THE TRACK STORE, L.L.C., AND
ATTORNEY LESLIE DEAK

                                       V.

DAVID FIORELLI AND                                                APPELLEES
PERFORMANCE SPEEDTECH,
L.L.C.


                                   ------------

          FROM THE 48TH DISTRICT COURT OF TARRANT COUNTY

                                   ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                   ------------

      On May 17, 2011, and June 13, 2011, we notified appellants, in

accordance with rule of appellate procedure 42.3(c), that we would dismiss this




      1
      See Tex. R. App. P. 47.4.
appeal unless the $175 filing fee was paid.        See Tex. R. App. P. 42.3(c).

Appellants have not paid the $175 filing fee. See Tex. R. App. P. 5, 12.1(b).

      Because appellants have failed to comply with a requirement of the rules

of appellate procedure and the Texas Supreme Court’s order of August 28,

2007,2 we dismiss the appeal. See Tex. R. App. P. 42.3(c), 43.2(f).

      Appellants shall pay all costs of this appeal, for which let execution issue.

See Tex. R. App. P. 43.4.

                                                   PER CURIAM

PANEL: MCCOY, MEIER, and GABRIEL, JJ.

DELIVERED: July 7, 2011




      2
        See Supreme Court of Tex., Order Regarding Fees Charged in Civil
Cases in the Supreme Court and the Courts of Appeals and Before the Judicial
Panel on Multidistrict Litigation, Misc. Docket No. 07-9138 (Aug. 28, 2007) (listing
fees in courts of appeals).


                                     2